— In an action to foreclose a mortgage, the defendant Agnes Mitchell appeals from an order of the Supreme Court, Kings County (Starkey, J.), dated December 4, 2003, which, after a hearing to determine the validity of service of process, denied those branches of her motion, inter alia, which were to vacate a judgment of foreclosure and sale dated October 10, 2001, entered upon her default in answering the complaint, and to dismiss the action insofar as asserted against her for lack of personal jurisdiction.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contentions, the record supports the Supreme Court’s determination that personal jurisdiction was acquired over the appellant by proper service pursuant to CPLR 308 (2) (see Citibank v Maglipon, 303 AD2d 353 [2003]; Norwest Mtge. v Diaz, 273 AD2d 211 [2000]).
The appellant’s remaining contentions either are without merit or do not require reversal. H. Miller, J.P., Ritter, Mastro and Lifson, JJ., concur.